UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22523 Destra Investment Trust II (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period: December 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. Destra Preferred and Income Securities Fund PORTFOLIO OF INVESTMENTS December 31, 2012 (unaudited) Number of Moody's Shares Ratings Value Long Term Investments - 98.9% Preferred Stocks - 74.5% Banks - 38.2% Bank of America Corp., PFD 8.625%, Series 8 (a) B1 $ 545,962 Barclays Bank PLC, PFD 7.100%, Series 3 (a) Ba2 7.750%, Series 4 (a) Ba2 8.125%, Series 5 (a) Ba2 BB&T Corp., PFD 5.625%, Series E (a) Baa2 Capital One Financial Corp., PFD 6.000%, Series B (a) Ba1 Citigroup Capital VII, PFD 7.125% 07/31/31 Ba2 Citigroup Capital VIII, PFD 6.950% 09/15/31 Ba2 Citigroup Capital XIII, PFD 7.875% 10/30/40 Ba2 City National Corp., PFD 5.500%, Series C (a) Baa2 Countrywide Capital V, PFD 7.000% 11/01/36 Ba2 First Niagara Financial Group, Inc., PFD 8.625%, Series B (a) Ba2 First Republic Bank, PFD 6.700%, Series A (a) Baa3 Goldman Sachs Group, Inc., PFD 5.950% (a) Ba2 Goldman Sachs Group, Inc., PFD 6.200%, Series B (a) Ba2 HSBC Holdings PLC, PFD 8.000%, Series 2 (a) Baa2 HSBC USA, Inc., PFD 6.500%, Series H (a) Baa2 ING Groep NV, PFD 7.050% (a) Ba1 7.375% (a) Ba1 8.500% (a) Ba1 JPMorgan Chase & Co., PFD 8.625%, Series J (a) Ba1 KeyCorp, PFD 7.750%, Series A (a)(b) Ba1 M&T Capital Trust IV, PFD 8.500% 01/31/68 Baa2 Morgan Stanley Capital Trust III, PFD 6.250% 03/01/33 Ba1 Morgan Stanley Capital Trust VI, PFD 6.600% 02/01/46 Ba1 Morgan Stanley Capital Trust VII, PFD 6.600% 10/15/66 Ba1 PNC Financial Services Group, Inc., PFD 6.125%, Series P (a) Baa3 Santander Finance Preferred SA Unipersonal, PFD 10.500%, Series 10 (a) Ba3 Texas Capital Bancshares, Inc., PFD 6.500% 09/21/42 Ba1 Webster Financial Corp., PFD 6.400%, Series E (a) Ba1 Destra Preferred and Income Securities Fund PORTFOLIO OF INVESTMENTS, CONTINUED December 31, 2012 (unaudited) Number of Moody's Shares Ratings Value Wells Fargo & Co., PFD 7.500%, Series L (a)(b) Baa3 $ 673,750 8.000%, Series J (a) Baa3 Zions Bancorporation, PFD 7.900%, Series F (a) BB (c) 9.500%, Series C (a) BB (c) Diversified Financials - 5.9% Affiliated Managers Group, Inc., PFD 6.375% 08/15/42 BBB- (c) Charles Schwab Corp., PFD 6.000%, Series B (a) Baa2 Credit Suisse AG/Guernsey, PFD 7.900% (a) Ba1 Deutsche Bank Contingent Capital Trust III, PFD 7.600% (a) Ba2 Deutsche Bank Contingent Capital Trust V, PFD 8.050% (a) Ba2 HSBC Finance Corp., PFD 6.360%, Series B (a) Baa3 Raymond James Financial, Inc., PFD 6.900% 03/15/42 Baa2 Energy - 1.0% Nexen, Inc., PFD 7.350% 11/01/43 Ba1 Insurance - 14.2% Arch Capital Group Ltd., PFD 6.750%, Series C (a) Baa2 Axis Capital Holdings Ltd., PFD 6.875%, Series C (a) Baa3 Delphi Financial Group, Inc., PFD 7.376% 05/15/37 Baa3 Endurance Specialty Holdings Ltd., PFD 7.500%, Series B (a) Baa3 7.750%, Series A (a) Baa3 Partnerre Ltd., PFD 6.500%, Series D (a) Baa2 6.750%, Series C (a) Baa2 7.250%, Series E (a) Baa2 Principal Financial Group, Inc., PFD 5.563%, Series A (a) Baa3 6.518%, Series B (a) Baa3 Renaissancere Holdings Ltd., PFD 6.600%, Series D (a) Baa2 W.R. Berkley Capital Trust II, PFD 6.750% 07/26/45 Baa3 Miscellaneous - 0.4% Stanley Black & Decker, Inc., PFD 5.750% 07/25/52 Baa2 Real Estate - 6.5% Commonwealth REIT, PFD 7.250%, Series E (a) Ba1 Cubesmart, PFD 7.750%, Series A (a) Ba1 Duke Realty Corp., PFD 6.600%, Series L (a) Baa3 Destra Preferred and Income Securities Fund PORTFOLIO OF INVESTMENTS, CONTINUED December 31, 2012 (unaudited) Number of Shares/Par Moody's Value Ratings Value Kimco Realty Corp., PFD 6.900%, Series H (a) Baa2 $ 53,260 PS Business Parks, Inc., PFD 6.450%, Series S (a) Baa3 6.875%, Series R (a) Baa3 Public Storage, PFD 6.875%, Series O (a) A3 Realty Income Corp., PFD 6.625%, Series F (a) Baa2 Utilities - 8.3% Constellation Energy Group, Inc., PFD 8.625% 06/15/63, Series A Baa3 Dominion Resources, Inc., PFD 8.375% 06/15/64, Series A Baa3 Entergy Arkansas, Inc., PFD 6.450% (a) Ba1 Entergy Louisiana LLC, PFD 6.950% (a) Ba1 Scana Corp., PFD 7.700% 01/30/65 Ba1 Southern California Edison Co., PFD 6.000% (a) Baa2 6.125% (a) Baa2 Total Preferred Stocks (Cost $23,986,051) Capital Securities - 20.9% Banks - 6.5% Citigroup, Inc. 5.950% (a) B1 First Union Capital II 7.950% 11/15/29 Series A Baa1 Goldman Sachs Capital I 6.345% 02/15/34 Baa3 JPMorgan Chase & Co. 7.900%, Series 1 (a) Ba1 Diversified Financials - 0.7% General Electric Capital Corp. 7.125%, Series A (a) Baa1 Energy - 1.7% Enterprise Products Operating LLC 8.375% 08/01/66, Series A Baa3 Insurance - 10.7% ACE Capital Trust II 9.700% 04/01/30 Baa1 Aon Corp. 8.205% 01/01/27 Baa3 Lincoln National Corp. 7.000% 05/17/66 Ba1 MetLife, Inc. 10.750% 08/01/39 Baa2 Stancorp Financial Group, Inc. 6.900% 06/01/67 Baa3 XL Group PLC 6.500%, Series E (a) Ba1 Destra Preferred and Income Securities Fund PORTFOLIO OF INVESTMENTS, CONTINUED December 31, 2012 (unaudited) Number of Shares/Par Moody's Value Ratings Value Utilities - 1.3% PPL Capital Funding, Inc. 6.700% 03/30/67, Series A Ba1 $ 211,695 Puget Sound Energy, Inc. 6.974% 06/01/67, Series A Baa3 Total Capital Securities (Cost $6,398,900) Corporate Bonds - 3.5% Banks - 3.2% Goldman Sachs Group, Inc. 6.750% 10/01/37 Baa1 Morgan Stanley 6.375% 07/24/42 Baa1 Utilities - 0.3% Southern Union Co. 8.250% 11/15/29 Baa3 Total Corporate Bonds (Cost $974,814) Total Long-Term Investments - 98.9% (Cost $31,359,765) Money Market Mutual Funds - 1.7% Fidelity Institutional Money Market Prime, 0.08% (d) (Cost $560,307) Total Investments - 100.6% (Cost $31,920,072) Liabilities in excess of other Assets - (0.6%) Net Assets - 100.0% $ 32,663,612 % of Net Summary by Country Fair Value Assets Bermuda $ % Britain Canada Ireland Netherlands Spain Switzerland United States Money Market Mutual Funds Total Investments Liabilities in excess of other Assets ) ) Net Assets $ % Destra Preferred and Income Securities Fund PORTFOLIO OF INVESTMENTS, CONTINUED December 31, 2012 (unaudited) LLC - Limited Liability Corporation NV - Publicly Traded Company PFD - Preferred Security PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation (a) - Perpetual Security. (b) - Convertible Preferred Security. (c) - Standard & Poor's Rating. (d) - Interest rate shown reflects yield as of December 31, 2012. The accompanying notes are an integral part of the financial statements. DESTRA FOCUSED EQUITY FUND PORTFOLIO OF INVESTMENTS December 31, 2012 (unaudited) Number of Shares Description Fair Value Common Stocks - 97.8% Consumer Durables & Apparel - 9.8% Coach, Inc. $ 1,921,479 NIKE, Inc. - Class B Food & Staples Retailing - 9.9% Costco Wholesale Corp. Whole Foods Market, Inc. Household & Personal Products - 4.9% The Estee Lauder Cos., Inc. - Class A Media - 4.9% The Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences - 9.6% Amgen, Inc. Celgene Corp. * Retailing - 19.3% Bed Bath & Beyond, Inc. * Lowe's Cos., Inc. Nordstrom, Inc. Target Corp. Semiconductors & Semiconductor Equipment - 4.9% Intel Corp. Software & Services - 19.8% Adobe Systems, Inc. * Autodesk, Inc. * International Business Machines Corp. Oracle Corp. Technology Hardware & Equipment - 9.7% EMC Corp. * QUALCOMM, Inc. Telecommunication Services - 5.0% Crown Castle International Corp. * Total Common Stocks (Cost $38,506,465) Money Market Mutual Funds - 2.6% Fidelity Institutional Money Market Prime, 0.08% (a) (Cost $1,101,917) Total Investments - 100.4% (Cost $39,608,382) Liabilities in excess of other Assets - (0.4%) Net Assets - 100.0% $ 41,455,237 * Non-income producing security. (a) Interest rate shown reflects yield as of December 31, 2012. Notes to Financial Statements |December 31, 2012 FEDERAL INCOME TAX MATTERS For the period ended December 31, 2012, the cost of investments on a tax basis including any adjustment for financial reporting purposes, were as follows*: Cost of Investments Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Destra Preferred and Income Securities Fund Destra Focused Equity Fund *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Funds’ previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual report. FAIR VALUE MEASUREMENT In accordance with Financial Accounting Standards Board’s Accounting Standards Codification, Section 820-10, Fair Value Measurements and Disclosures (“ASC 820-10”), fair value is defined as the price that each Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. ASC 820-10 establishes three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Funds have adopted policies and procedures consistent with the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) for Level 2 or Level 3 positions, the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements for Level 3 positions must be shown on a gross basis in the Level 3 roll forward rather than as one net number. The Funds value Level 1 securities using readily available market quotations in active markets. The Funds value Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Funds value Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management. For Level 3 securities, the Funds estimate fair value based upon a variety of observable and non-observable inputs using procedures established in good faith by management. The Funds procedures are approved by the Board of Trustees. The following tables represent the Funds’ investments carried on the Statement of Assets and Liabilities by caption and by Level within the fair value hierarchy as of December 31, 2012: Destra Preferred and Income Securities Fund Level 1 Level 2 Level 3 Total Preferred Securities* $ $
